Citation Nr: 0902150	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  07-37 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1971 to March 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decisions issued in August 
2005 and June 2006 by a Department of Veterans Affairs (VA) 
Regional Office (RO) that denied the veteran's claims of 
entitlement to service connection for a left knee disability 
and a cervical spine disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Board finds that additional development is needed prior 
to further disposition of the claim.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A.  § 5103A(d); 38 C.F.R. § 
3.159 (c)(4) (2008); Robinette v.  Brown, 8 Vet. App. 69 
(1995).   

The veteran states that his neck was injured at GRAF, a major 
training area in Germany.  He claims that his head was struck 
by the turret of the tank.  He states that his neck was again 
injured in 1977 when he took a tank off a cliff at Fort Hood, 
Texas.  

Service medical records contain numerous entries that 
reference treatment for the veteran's back, but only a few 
that mention his neck.  No objective findings of any neck 
injury are indicated.  A July 1975 note states that the 
veteran's head was injured by a turret.  The veteran 
complained of pain on the left side of his head, but not in 
his neck.  In August 1975, the veteran complained of 
dizziness.  His cervical spine was examined and noted to be 
tender at the C2-C3 level.  The impression was muscular 
injury.  An April 1977 note indicates that the veteran was 
treated after he fell of a tank onto his back.  No complaint 
is seen, however, regarding his neck.  On several occasions, 
he complained of lower back pain up to his shoulder blade and 
some muscle spasms.  The impression was muscle strain.  A 
March 1979 note shows that the veteran fell, landing on his 
back, and began to experience back pain again.  In November 
1981, he claimed right lower back pain while bending after he 
was thrown around in a tank.  In May 1985, the veteran again 
complained of lower back pain that resulted from his April 
1977 and March 1979 falls.  Recurring back pain was noted 
again in May 1986, November 1988, and August 1989.  

The veteran underwent two VA examinations of the spine.  At 
the June 2005 examination, the examiner failed to provide an 
opinion as to the whether the veteran's degenerative joint 
disease of the cervical spine is directly related to any 
injury or disease incurred in service.  Instead the examiner 
opined only as to the secondary service connection of the 
degenerative joint disease of the cervical spine.  At the 
January 2006 examination, no opinion as to whether the 
veteran's current cervical spine disorder is related to his 
service was given as the examination's purpose was to 
determine the veteran's employability.  Thus, while the 
veteran was afforded examination of the cervical spine, it is 
unclear whether any complaints of back pain are related to 
his service.  The Board thus finds that an additional 
examination and etiological opinion is necessary to obtain an 
etiological opinion regarding the veteran's current c-spine 
disorder.

The veteran contends that he spent several days in the 
hospital in Frankfurt, Germany, after injuring his left knee 
in organized sports.  The service medical records contain 
several entries that reference knee injuries, mainly in April 
1985 when the veteran was noted to have sustained a knee 
injury while playing softball, and had to wear a cast and use 
crutches for one week.  

At the June 2005 VA examination of the knees, the examiner 
failed to opine as to whether the veteran's current left knee 
condition was related to his in-service knee injuries.  At 
the May 2006 VA examination, the examiner opined that the 
veteran's records failed to reveal injury to his knees.  
However, the veteran's service medical records show that the 
veteran injured his knees on several occasions, including the 
injury resulting from playing sports in 1985.  Thus, it 
appears that the examiner's opinion is based upon an 
inaccurate factual premise.  The Board finds, therefore, that 
a new examination is necessary to obtain an etiological 
opinion that considers all the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA spine 
examination for the purpose of 
ascertaining the nature and etiology of 
any degenerative joint disease of the 
cervical spine.  The claims folder should 
be reviewed by the examiner and that 
review should be indicated in the 
examination report.  Specifically, the 
examiner should provide the following 
opinion:

The examiner should state whether it 
is at least as likely as not (50 
percent probability or greater) that 
any disability of the cervical spine 
was incurred in service or is 
etiologically related to any injury 
or disease incurred in service, such 
as treatment for back and neck 
injuries in July 1975, April 1977, 
and March 1979.  

2.  Schedule the veteran for a VA joint 
examination for the purpose of 
ascertaining the nature and etiology of 
any left knee disability.  The claims 
folder should be reviewed by the examiner 
and that review should be indicated in the 
examination report.  Specifically, the 
examiner should provide the following 
opinion:

a)  Diagnose any current left knee 
disability.

b).  If the veteran has a current 
left knee disability, the examiner 
should state whether it is at least 
as likely as not (50 percent 
probability or greater) that any 
current left knee disability was 
incurred in or is etiologically 
related to in-service injuries of 
left knee, including treatment for a 
left knee injury in April 1985.

3.  Thereafter, readjudicate the claims..  
If the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

